Proceeding pursuant to CPLR article 78 to review a determination of the Mayor and Board of Trustees of the Incorporated Village of Floral Park, dated November 20, 1984, which found the petitioner guilty of acts of misconduct and incompetency and dismissed her from her position as a dispatcher.
Determination confirmed and proceeding dismissed on the merits, with costs.
The determination as to the petitioner’s incompetence and misconduct is supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176) and the penalty imposed, under these circumstances, is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Mangano, Lawrence and Fiber, JJ., concur.